Opinion of the Court
Darden,Judge:
The appellant stands convicted of escape from lawful confinement and two unauthorized absences. One absence without leave began in June 1967, while the two remaining offenses occurred in March 1968. The dates of these offenses made erroneous the action of the prosecution in introducing for sentencing purposes a record of Article 15 punishments. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970). The sentence given the appellant by this general court-martial was less than the maximum approved in a pretrial agreement. In addition, the Article 15 misconduct is shown to be short unauthorized absences. Finally, there is also evidence of an earlier special court-martial conviction for an unauthorized absence. Taking the record as a whole, we cannot fairly say that Alicea has been harmed by the error here present. Accordingly, the decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.